  Case 18-32437        Doc 21        Filed 02/06/19 Entered 02/06/19 16:19:34           Desc Main
                                      Document     Page 1 of 10

                    UNITED STATES BANKRUPTCY COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION
In re:                                         )        Chapter 7
                                               )
GAYETY CANDY CO., INC.,                        )        Bankruptcy No. 18 B 32437
                                               )
                                               )
                            Debtor.            )        Honorable Timothy A. Barnes

                                       NOTICE OF MOTION

To:      See Attached Service List


        PLEASE TAKE NOTICE that on Wednesday, February 20, 2019, at 10:00 a.m., we will
appear before the Honorable Timothy A. Barnes or such other Judge as may be presiding in that
Judge’s stead, in courtroom 744, Everett McKinley Dirksen United States Courthouse, 219 South
Dearborn Street, Chicago, IL 60604, and present our Motion Authorizing Trustee to Sell Certain
Assets Free and Clear of Liens Pursuant to 11 U.S.C. § 363 (b) and (f), and to Shorten Notice,
a copy of which is attached hereto and served upon you herewith.


Date: February 6, 2019                         By:     /s/ Kenneth A. Michaels Jr
                                                     Kenneth A. Michaels Jr. (ARDC # 6185885)
                                                     Bauch & Michaels, LLC, d/b/a Lakelaw
                                                     53 West Jackson Boulevard, Suite 1115
                                                     Chicago, IL 60604
                                                     (312) 588-5000

                                                     Attorney for David Leibowitz, Chapter 7 Trustee
                                                     of Gayety Candy Co., Inc.

                                     CERTIFICATE OF SERVICE

        On February 6, 2019, the undersigned certifies that on this date, she caused a copy of the
above document to be served upon each person shown on the foregoing Notice, by United States
Mail, with postage prepaid, at Chicago, Illinois. Those marked with an * were served via the Court’s
ECF System.
                                                         /s/ Rachel A. Leibowitz
                                                             Paralegal
  Case 18-32437            Doc 21   Filed 02/06/19 Entered 02/06/19 16:19:34            Desc Main
                                     Document     Page 2 of 10

                                      Printmeisters                     James L Flessor
SERVICE LIST                          3240 Ridge Rd                     1437 St. Andrews Drive
                                      Lansing, IL 60438-3193            Schererville, IN 46375-2915
Anne Oliveri
13742 Shadow Wood Lane
                                      The Hartford                      Lenore Garoufalis
Valley Center, CA 92082-7735
                                      P.O. Box 2907                     14441 Oakley Ave
                                      Hartford, CT 06104-2907           Orland Park, IL 60462-1945
Capital One Visa Sparks
P.O. Box 71083
                                      Yelp, Inc.                        Nicor
Charlotte, NC 28272-1083
                                      706 Mission Street                P.O. Box 416
                                      San Francisco, CA 94103-3169      Aurora, IL 60568-0001
Dr. Dean Milos
887 Euclid
                                      Bags & Bows                       Sandrick Law Firm, LLC
Elmhurst, IL 60126-4826
                                      P.O. Box 88042                    16475 Van Dam Rd
                                      Chicago, IL 60680-1042            South Holland, IL 60473-2650
Huhtamaki
25089 Network Place
                                      CITIBANK                          Triple A Valley Fire
Chicago, IL 60673-1250
                                      PO BOX 790034                     4333 Calumet Ave.
                                      ST LOUIS MO 63179-0034            Hammond, IN 46320-1136
Koransky, Bower & Poracky, P.C.
425 Joliet Street Suite 425
                                      First Savings Credit Card         Illinois Department of Employment Security
Dyer, IN 46311-1772
                                      P.O. Box 2509                     Attn: Bankruptcy Unit - 10th Fl.
                                      Omaha, NE 68103-2509              33 South State Street
National Hellenic Museum                                                Chicago, Illinois 60603-2808
333 S. Halsted Street
                                      James L. Flessor Trust
Chicago, IL 60661-5415
                                      Dated 12-14-02                    AAA Valley Fire Equipment
                                      3306 Ridge Rd                     4333 S Calumet Ave
Ray Jackson                           Lansing, IL 60438-3112            Hammond, IN 46320-1136
12657 S. Mason Ave.
Alsip, IL 60803-3549
                                      Local 150 Heavy Machine           Blommer Chocolate
                                      Operating Engineers               600 W Kinsey
Time Payment Corp.                    6140 Joliet Rd.                   Chicago, IL 60654
16 N.E. Executive Park #200           La Grange, IL 60525-3956
Burlington, MA 01803
                                                                        Controlled Environmental
                                      Oral & Maxillofacial Surgery      Chris Simadis
Alex Spanos                           105 E. 1st St., #103              15310 Trailside Dr.
10100 Trinity Parkway 5th Floor       Hinsdale, IL 60521-4248           Homer Glen, IL 60491-8704
Stockton, CA 95219-7238
                                      Sprint                            Gene Witvoet
Calumet Bakery                        PO Box 41                         17011 Kenwood Ave.
18349 Torrence Ave.                   Carol Stream, IL 60197-4181       South Holland, IL 60473-3674
Lansing, IL 60438-2733
                                      TY                                Joseph, Mann & Creed
Dr. Andrew Sampalis                   PO Box 5934                       20600 Chagrin Blvd Suite 550
4560 W 103rd St                       Chicago, IL 60680-5934            Beachwood, OH 44122-5340
Oak Lawn, IL 60453-4869
                                      Audrey Polite                     Mickey's Linen (towel supply)
HOMEWOOD DISPOSAL SERVICE             10319 Applewood Ct.               4601 W. Addison St
1501 W 175th Street                   Munster, IN 46321-5130            Chicago, IL 60641-9911
Hazel Crest, IL 60429
                                      Cascino Vaughn Law                Praedium Development Co.
Kevin Scanlan                         220 S. Ashland Ave.               n/k/a Pinetree, LLC
118 N. Windmill Rd                    Chicago, IL 60607-5309            40 Skokie Blvd
Orland Park, IL 60467-7343                                              Northbrook, IL 60062-1601
                                      First Global Capital, LLC
Mood Radio                            1250 East Hallandale Beach Blvd   Stein & Rotman (for CanCapital)
1703 W 5th Street #600                Ste# 409                          77 W. Washington St. Ste. 1105
Austin, TX 78703-4894                 Hallandale, FL 33009-4624         Chicago, IL 60602-3249
  Case 18-32437            Doc 21       Filed 02/06/19 Entered 02/06/19 16:19:34               Desc Main
                                         Document     Page 3 of 10

US Small Business Administration                                              8131 Ridgeway Ave.
801 R Street Suite 101                    Laurene Lamanski                    Skokie, IL 60076-3352
Fresno, CA 93721-2365                     1145 Killarney
                                          Dyer, IN 46311-1296                 Dave Davila
Bankcard Services                                                             3330 Ridge Rd.
P.O. Box 4488                             NIPSCO                              Lansing, IL 60438-3137
Beaverton, OR 97076-4402                  P.O. Box 13007
                                          Merrillville, IN 46411-3007         Green Tree Servicing
COM ED - BILL PAYMENT CENTER                                                  P.O. Box 6172
PO BOX 805376                South Shore Convention                           Rapid City, SD 57709-6172
Chicago, IL 60680-4174       7770 Corinne Drive
                             Hammond, IN 46323-3128                           K Plus Industrial Services
Gayety Candy Co., Inc.                                                        205 Ford Dr.
3306 Ridge Road              TRS Recovery Systems                             New Lenox, IL 60451-2625
Lansing, IL 60438-3112       P.O. Box 60022
                             City of Industry, CA 91716-0022                  Mike Shutty
Johhny K's                                                                    26773 W. Lakeridge Dr.
John Karogianos              Apple Chevrolet                                  Barrington, IL 60010-1978
17816 Torrence Ave           8585 159th St.
Lansing, IL 60438-1836       Tinley Park, IL 60487-7546                       Preferred Window & Door
                                                                              19716 Burnham Ave.
Master Paper Box                          Capra Consulting                    Lynwood, IL 60411-8754
3641 South Iron Street                    221 N. LaSalle #1325
Chicago, IL 60609-1322                    Chicago, IL 60601-1341              T & B Tube
                                                                              4000 E. 7th Ave.
Patrick S Layng                           Edco Services                       Gary, IN 46403-2730
Office of the U.S. Trustee, Region 11     107 Broadway Suite B103
219 S Dearborn St Room 873                Crown Point, IN 46307               Village of Lansing
Chicago, IL 60604-2027 *                                                      3141 Ridge Road
                                          Invigoratech.net                    Lansing, IL 60438-3087
SPRINT NEXTEL                             3517 Ridge Road
PO BOX 7949                               Lansing, IL 60438-3599              Beth Flessor
OVERLAND PARK KS 66207-0949                                                   3312 Ridge Rd.
                                          Lansing Electric                    Lansing, IL 60438-3112
U.S. Bankruptcy Court                     18559 WIllow Lane
Eastern Division                          Lansing, IL 60438-3376              Commercial Recovery Assoc LLC
219 S Dearborn 7th Floor                                                      205 W Wacker,Ste. 1818
Chicago, IL 60604-1702 *                  Nick & Beverly Leep                 Robert Handler
                                          8001 Austin Ave.                    Chicago, IL 60606-1429
Can Capital Merchant Services, Inc.       Schererville, IN 46375-2422
c/o Stein & Rotman                                                            Golden Technologies
77 W. Washington St. #1105                Roto-Rooter Corporation             2402 Beech Street
Chicago, Il 60602-3249                    300 Ashworth Road                   Valparaiso, IN 46383-6007
                                          West Des Moines, IA 50265-3786
Avanti                                                                        Joyce Visnik
155 W Congress St #200                    TLC Plumbing                        7715 Falstaff
Detroit, MI 48226-3261                    P.O. Box 429, Griffith              Mc Lean, VA 22102-2759
                                          Griffith, IN 46319-0429
Chester H Foster Jr.                                                          Medowvale Dairy
16311 BYRON DRIVE                         E. Michael Feltenstein/Deceased     109 Beaver Street
ORLAND PARK, IL 60462-5632 *              c/o Gary Goodman                    Yorkville, IL 60560-1797
                                          5844 N. St. John Court
Factor Funding LLC                        Chicago, IL 60646-6047              Paychex
1 Metro Tech Center 20th Floor                                                PO Box 4482
Brooklyn, NY 11201-3949                   Albanese Confectionery Group, Inc   Carol Stream, IL 60197-4482
                                          5441 East Lincoln Highway
J.S. Paluch Company, Inc.                 Merrillville, IN 46410-5947         Stanley Security Solutions (lease)
3708 River Rd. Suite 400                                                      8350 Sunlight Dr. Ste. 200
Franklin Park, IL 60131-2158              Bruce Packaging                     Fishers, IN 46037-6700
  Case 18-32437             Doc 21   Filed 02/06/19 Entered 02/06/19 16:19:34            Desc Main
                                      Document     Page 4 of 10

                                       Kalamata Capital Group             Anne Martinelli
Ungaretti & Harris                     80 Broad Street 12th Floor         8302 Currie Ave.
70 W Madison St #3500                  New York, NY 10004-2209            Milwaukee, WI 53213-3004
Chicago, IL 60602-4283
                                       Midland Oral Surgery               CAN Capital Merchant Services, Inc.
E. Michael Feltenstein/Deceased        4435 W. 95th St.                   2015 Vaughn Road Building 500
c/o Ester Sciaccotta                   Oak Lawn, IL 60453-2625            Kennesaw, GA 30144-7831
230 Wyngate Drive
Barrington, IL 60010-4841              Prairie Farms                      Dr. Thomas Sonneveld
                                       2004 N University Street           9641 W. 153rd St. #50
American Eagle CO.                     Peoria, IL 61604-3103              South Holland, IL 60473
2600 S River Rd.
Des Plaines, IL 60018-3203             Sweet Street                       ILLINOIS DEPARTMENT OF REVENUE
                                       592 William R Latham Sr Dr         BANKRUPTCY DEPARTMENT
Calumet City Plumbing                  Bourbonnais, IL 60914-2460         P O BOX 64338
645 State St                                                              CHICAGO IL 60664-0338
Calumet City, IL 60409-3541            Vans Floral Products
                                       3730 W 131st Street                Korellis Roofing
Deluxe Business Forms                  Alsip, IL 60803-1519               1333 - 169th St.
P.O. Box 742572                                                           Hammond, IN 46324-2005
Cincinnati, OH 45274-2572              E. Michael Feltenstein/Deceased
                                       c/o Lisa Prosk                     My Premier Credit Card Services
Heartland Creative Events              990 Manchester Ct.                 P.O. Box 5524
3232 Ridge Rd                          Lake Zurich, IL 60047-1298         Sioux Falls, SD 57117-5524
Lansing, IL 60438-3127
                                       Auburn Supply                      Pure Force
Kathy Humecki & Associates             19081 Old Lagrange Rd. #114        P.O. Box 70343
20180 Governors Hwy Suite 204          Mokena, IL 60448-8304              Chicago, IL 60673-0343
Olympia Fields, IL 60461-1066
                                       Carol Vandersteeg                  TIME PAYMENT CORP.
Murnane Specialities                   2281 E 198th St                    1600 DISTRICT AVE STE 200
607 Northwest Avenue                   Lynwood, IL 60411-9600             BURLINGTON MA 01803-5233
Northlake, IL 60164
                                       E. Michael Feltenstein             E. Michael Feltenstein/Deceased
Pure Force                             c/o Darryl Lem                     c/o Belle Rossman
P.O. Box 100512                        850 Burnham Ave                    600 W. Russell
Pasadena, CA 91189-0003                Calumet City, IL 60409-4707        Barrington, IL 60010-4174

The Private Bank                       INTERNAL REVENUE SERVICE   Bankruptcy Section MS108
4007 W. Touhy Ave.                     CENTRALIZED INSOLVENCY OPERATIONS
                                                                  Indiana Department of Revenue
Att: Mary Goodman                      PO BOX 7346                100 N. Senate Ave IGCN240
Lincolnwood, IL 60712-2028             PHILADELPHIA PA 19101-7346 Indianapolis, IN 46204-2273

ADT Security Systems                   Lansing Area Chamber of Commerce   Comcast Business
3190 S. Vaughn Way                     3330 181st Place Suite 103         PO BOX 3001
Aurora, CO 80014-3512                  Lansing, IL 60438-2365             Southeastern, PA 19398-3001

Bob Pavich                             Nick Loxas                         Frank Mungo, Jr.
20 S. Clark St Suite 700               1248 Royal Dublin Lane             17725 Volbrecht Rd.
Chicago, IL 60603-1894                 Dyer, IN 46311-1283                Lansing, IL 60438-4542

Credit One Bank                        S & J Construction                 Jeff Besse
P.O. Box 60500                         4245 W. 166th St.                  17946 Arcadia
City of Industry, CA 91716-0500        Oak Forest, IL 60452-4608          Lansing, IL 60438-2124

Hammond Machine Works                  Town of Schererville               McCloud Services
5047 Columbia Ave.                     833 W Lincoln Hwy                  1635 N Lancaster Rd
Hammond, IN 46327-1760                 Schererville, IN 46375-1674        South Elgin, IL 60177-2703
  Case 18-32437             Doc 21    Filed 02/06/19 Entered 02/06/19 16:19:34   Desc Main
                                       Document     Page 5 of 10

PayChex
1175 John St
West Henrietta, NY 14586-9199

Stanley Security
55 Shuman Blvd Suite 900
Naperville, IL 60563-8488

Uline
2200 S. Lakeside Drive
Waukegan, IL 60085-8311

Averus
3851 Clearview Ct.
Gurnee, IL 60031-1247

Cindy Chmura
649 S. Fairview Ave.
Elmhurst, IL 60126-4232

Food and Paper Supply Co.
7247 S South Chicago Avenue
Chicago, IL 60619-1295

James R. Buiter, CPA
P.O. Box 446
Crete, IL 60417-0446

Liane Johnson
21391 Bramble Dr.
Frankfort, IL 60423-9463

Old Plank Trail Commnity Bank
f/k/a First National Bank
9801 W. Higgins Rd., Ste. 400
Des Plaines, IL 60018-4704

Specialized Plastics
567 Main Street
Hudson, MA 01749-3035

TSL Refrigeration
419 Council Rd.
Chesterton, IN 46304-1040

Lenore Garoufalis (Lee Flessor Est)
14441 Oakley Ave
Orland Park, IL 60462-1945

Bruce Boruszak
Pine Tree, LLC
40 Skokie Blvd, Ste. 610
Northbrook, IL 60062
    Case 18-32437          Doc 21       Filed 02/06/19 Entered 02/06/19 16:19:34                       Desc Main
                                         Document     Page 6 of 10


                       UNITED STATES BANKRUPTCY COURT FOR THE
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION
In re:                                                 )         Chapter 7
                                                       )
GAYETY CANDY CO., INC.,                                )         Bankruptcy No. 18 B 32437
                                                       )
                                Debtor.                )         Honorable Timothy A. Barnes

    MOTION FOR AUTHORITY TO SELL CERTAIN ASSETS FREE AND CLEAR OF
     LIENS PURSUANT TO 11 U.S.C. § 363(b) AND (f), AND TO SHORTEN NOTICE
         David P. Leibowitz (the “Trustee”), not individually, but as the Chapter 7 Trustee for the

estate of Gayety Candy Co., Inc. (the “Debtor”), pursuant to § 363(b) and (f) of the Bankruptcy Code,

and further pursuant to Rules 2002 and 6004 the Federal Rules of Bankruptcy Procedure, hereby

moves for an order authorizing the Trustee to sell the estate’s interest in substantially all of Debtor’s

assets, free and clear of any and all liens for the sum of Fifty-Two Thousand Two Hundred Fifty

Dollars, ($52,250.00) (the “Purchase Price”), or a greater purchase price accepted by the Trustee at

the hearing on the Motion to Approve Sale, to Laurene Lamanski or her designee, so long as her

designee is acceptable to Trustee, (the “Buyer”). In support of same, the Trustee states as follows:1

                                                   JURISDICTION

         1.       This Court has jurisdiction over this case pursuant to 28 U.S.C. §§ 157 and 1334. This

is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (N), and (O).

         2.       Venue is proper pursuant to 28 U.S.C. § 1408.

         3.       By Local Rule 40.3.1(a) of the United States District Court for the Northern District

of Illinois, the District Court has referred all bankruptcy cases to the Bankruptcy Court for initial

determination, as permitted by 28 U.S.C. § 157(a).




1 All chapter, section and rule references, unless otherwise noted, are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532
(“Code”), and the Federal Rules of Bankruptcy Procedure, Rules 1001-9037.
  Case 18-32437         Doc 21     Filed 02/06/19 Entered 02/06/19 16:19:34                Desc Main
                                    Document     Page 7 of 10


                         FACTUAL & PROCEDURAL BACKGROUND

        4.      On November 19, 2018 (the “Petition Date”), Debtor filed a voluntary petition for

relief under Chapter 7 of the Bankruptcy Code.

        5.      David P. Leibowitz is the duly appointed, qualified, and acting chapter 7 Trustee in

this case.

        6.      Debtor has ceased operating any business; however, all of Debtor’s physical assets are

located at two leased premises, one of which is located at 3306 Ridge Road, Lansing, Illinois, and the

other of which is located at 36 U.S. Hwy. 41, Schererville, Indiana (collectively the “Leased Facilities”).

        7.      Debtor was engaged in the business of manufacture and sale of candy, ice cream and

related products at the Leased Facilities.

        8.      The Trustee has solicited bids for certain assets of the estate, as identified in the

Inventory of Assets, attached hereto as Exhibit A (collectively, the “Assets”).

        9.       The Trustee has negotiated the proposed sale to the Buyer pursuant to the terms

outlined in the asset purchase agreement, (the “APA”), attached hereto as Exhibit B.

        10.     After negotiations, the Trustee and the Buyer, (collectively, the “Parties”), entered into

the APA. Under the terms of the APA, the assets specifically designated in Exhibit A are to be sold

to the Buyer for a total purchase price of $52,250.00, subject to Court approval.

        11.     The Assets being sold may be subject to liens held by various taxing authorities. The

proposed consideration being paid for the Assets is sufficient to retire a portion of the debt owed to

those authorities.

        12.     The Trustee believes that the Purchase Price is a fair value for the property being sold

and is the result of good faith, arm’s length bona fide negotiations.
  Case 18-32437          Doc 21      Filed 02/06/19 Entered 02/06/19 16:19:34                Desc Main
                                      Document     Page 8 of 10


        13.       The Buyer is, to the Trustee’s knowledge, a good faith purchaser. The Buyer is not an

insider of the Debtor and, subject to the conditions described below, and in the APA, is prepared to

buy the Assets.

        14.       The Trustee will advertise the proposed sale once in the Auction Pages of two

publications, the Chicago Tribune and Times of Northwest Indiana. The sale to the Buyer will be

subject to higher offers for the Assets before the hearing on the instant Motion to Approve Sale.

        15.       The Buyer has represented to the Trustee that it is ready to close the sale. A sale free

and clear of liens must be held in context of this chapter 7 bankruptcy liquidation.

                                        REQUESTED RELIEF

        16.       The Trustee requests that the Court enter an order, pursuant to §363(b), authorizing

the Trustee to sell the assets as enumerated in Exhibit A to the Buyer pursuant to the terms outlined

in the Asset Purchase Agreement for the sum of $52,250.00, free and clear of any and all liens, with

any liens to attach to the proceeds of sale in accordance with § 363(f) of the Bankruptcy Code.

                                 BASIS FOR REQUESTED RELIEF

        17.       Section 363(b) provides, in relevant part, that “[t]he trustee, after notice and a hearing,

may use, sell, or lease, other than in the ordinary course of business, property of the estate.”

        18.       Section 363(f) of the Bankruptcy Code permits the Trustee to sell assets free and clear

of all interests which may be asserted against such assets, with any such interests attaching to the net

proceeds of the sale, subject to the rights and defenses of the Debtor with respect thereto. As § 363(f)

of the Bankruptcy Code is stated in the disjunctive, when proceeding pursuant to §363(b), it is only

necessary to meet one of the five conditions of § 363(f).

        19.       Though the Trustee believes that it is possible the price at which the Property is to be

sold may not exceed the aggregate value of all liens on such property, the Trustee believes that any
  Case 18-32437        Doc 21      Filed 02/06/19 Entered 02/06/19 16:19:34               Desc Main
                                    Document     Page 9 of 10


entity with a lien on the Property could be compelled in a legal or equitable proceeding to accept a

money satisfaction of its interest. 11 U.S.C. § 363(f)(5).

        20.     Based on the foregoing, the Trustee submits that the sale of the Property is a prudent

exercise of his business judgment under the circumstances of this case and is in the best interests of

the Debtor’s estate and its creditors. Therefore, the Motion should be granted.

                                                NOTICE

        21.     Fourteen (14) days’ notice of this motion was provided to: (a) the Debtor; (b) the

Debtor’s counsel; (c) the Office of the United States Trustee; (d) all known creditors of the Debtor’s

estate; (e) all parties which may have an interest in Assets the Trustee seeks authorization to sell; and

(f) those persons who have requested notice pursuant to Rule 2002 of the Federal Rules of Bankruptcy

Procedure.

        22.     The Trustee requests that the 21-day notice otherwise required by Bankruptcy Rule

2002 be shortened to fourteen days in order to allow for sufficient time to recover the property from

the Schererville Leased Facility; the Debtor’s lease for that space expires on February 28, 2019, and

the new tenant (a Lou Malnati’s restaurant) requires immediate access to the property to make

improvements.




                                   (remainder of page intentionally blank)
  Case 18-32437        Doc 21      Filed 02/06/19 Entered 02/06/19 16:19:34                Desc Main
                                   Document      Page 10 of 10


        WHEREFORE, David P. Leibowitz, chapter 7 Trustee of the estate of Gayety Candy Co.,

Inc., respectfully requests that this Court enter an order: (i) granting this Motion; (ii) authorizing the

Trustee to sell the Property, free and clear of liens, claims and encumbrances, pursuant to 11 U.S.C. §

363(b) and (f), on the terms stated herein; (iii) authorizing the Trustee to execute any and all documents

reasonably necessary to effectuate the sale of the Property; (iv) shortening the required notice to

fourteen days; and (v) granting such other and further relief as the Court deems just and proper.

Dated: February 6, 2019                         Respectfully submitted,

                                                DAVID P. LEIBOWITZ, not individually, but as
                                                the Chapter 7 Trustee of the Debtor’s Estate

                                                By:     /s/ Kenneth A. Michaels Jr
                                                      Kenneth A. Michaels Jr. (ARDC # 6185885)
                                                      Bauch & Michaels, LLC, d/b/a Lakelaw
                                                      53 West Jackson Boulevard, Suite 1115
                                                      Chicago, IL 60604
                                                      (312) 588-5000

                                                      Attorney for David Leibowitz, Chapter 7 Trustee of
                                                      Gayety Candy Co., Inc.
